Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1, 4, 7-9, 11, 12, and 14-18 of S. Jaegli et al., App. No. 16/464,495 (Nov. 27, 2017) are pending and under examination.  Claims 15 and 16 to the non-elected invention(s) stand withdrawn from consideration by the Examiner pursuant to 37 CFR 1.142(b).  Claims 1, 4, 7-9, 11, 12, 14, 17 and 18 are under examination on the merits and stand rejected.  Claims 1, 4, 7-9, 11, 12, 14 and 17 are rejected. Claim 18 is objectionable.  

Applicant filed a supplemental amendment on November 14, 2022.  The amendment is entered and this Office action responds to the claims filed with supplemental amendment dated November 14, 2022 as well as Applicant’s arguments filed in the amendment dated September 14, 2022.  

Election/Restrictions 

Applicant previously elected Group I, claims 1-14 and 17, with traverse in the Reply to Restriction Requirement filed on March 8, 2021.  New claim 18 is added to the invention of Group (I).  Claims 15 and 16 to the non-elected invention are maintained as withdrawn from consideration pursuant to 37 CFR 1.142(b).  The Restriction is maintained as FINAL.  

Claim Objections

Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Support for New Claim 18

New Claim 18 Amendment “0.5% to 1% by weight of water”

The following amended claim 18 water range:

and additionally 0.5% to 1% by weight of water based on a total weight of the second composition,

(which is not literally recited in the specification) is considered supported by the application as filed for the following reasons.  The specification discloses the following:

It is further preferable when the composition (ZE) has a water content of not more than 1 % by weight, preferably of not more than 0.8% by weight and particularly preferably of not more than 0.5% by weight based on the total weight of the composition (ZE). 

Specification at page 7, lines 31-34.  

In one embodiment at least a portion of the water present in the composition (ZP) is already present in the composition (ZE), wherein the composition (ZE) preferably comprises a water content of 0.05% to 1 % by weight, preferably of 0.08% to 0.8% by weight and particularly preferably of 0.1 % to 0.5% by weight based on the total weight of the composition (ZE). As mentioned previously, the water may for example be a residue from the production process of the at least one at least monoalkyl-substituted diaminocyclohexane (A).

Specification at page 14, lines 5-11.  Furthermore, specification Example 1, Experiments 3 and 4 and 7 and 8 (which test the stability effect of sodium borohydride on a mixture of 1,3-diamino-2-methylcyclohexane and 1,3-diamino-4-methylcyclohexane) employ respective water concentrations of 0.5% and 1.0%. Specification at page 17, Table 1.  New claim 18 is not new matter because, although the specific range of 0.5%-1% water is not literally recited in the specification, Example 1 in combination with the above-cited specification disclosure supports the newly claimed water range.  MPEP § 2163.05(II)/(III) (citing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4, 7-9, 11, 12, 14 and 17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over primary references S. Maffuci et al., 12 Chemie-Technik (1983) (“Maffuci”) and Acros Organics Sodium Borohydride 12% Solution in 40% aq. Sodium Hydroxide Solution (2013) (“Acros”), in further view of secondary references E. Kasemi et al., US 9,790,319 (Oct. 17, 2017) and K. Tanaka et al., US 2005/0100694 (2005) (“Tanaka”) for the reasons given in previous Office actions supplemented below in view of Applicant’s amendments and argument. 

THE PRIOR ART

S. Maffuci et al., 12 Chemie-Technik (1983) (“Maffuci”)

An English-language translation of S. Maffuci et al., 12 Chemie-Technik (1983) is attached as the second half of this reference.  Maffuci thus consists of 14 total pages (including the English-language portion).  Accordingly, this Office action references page numbers in the following format “xx/14”.  

Maffuci teaches that the known yellowish to brownish or also reddish coloring of amine compounds, can comprehensively be removed by means of distillation of the amine compound. However, the discoloration* [*i.e. change of color] again occurs as soon as the amine is exposed to the aforesaid conditions.  Maffuci at page 4/14.  Maffuci teaches that as a result of the addition of sodium borohydride, the stability of amines and amides against discoloration can considerably be improved.  Maffuci at page 4/14.  

Maffuci teaches that under the influence of heat, air, UV-radiation, or metallic cations, a discoloration of amine- and amide-compounds is unavoidable.  Maffuci at page 4/14.  Maffuci further teaches that It was shown how effectively the color stability of amine compounds can be improved while minor amounts of sodium borohydride are added to the product; that this can take place either prior to the distillation or also afterwards, and that typical treatment levels are 50-250 mg of NaBH4/kg of amine. Maffuci at pages 4-5/14.  This converts to 0.005% to 0.025% of NaBH4 by weight relative to the amine weight.  

Note that claim 1 as amended requires:

0.01 to 0.1% by weight of the at least one reductant, the at least one at least monoalkyl-substituted diaminocyclohexane and additionally 0.5% to 1% by weight of water based on a total weight of the second composition

As the amount of water claimed is negligible, the claimed reductant ranges of “0.01 to 0.1% by weight” overlap with Maffuci’s disclosed range of 0.005% to 0.025% by weight of NaBH4.

Maffuci further teaches that the borohydride can be added as a powder or also as an aqueous alkaline solution to the amine, which is being treated.  Maffuci at page 6/14.  Thus, while Maffuci teaches water may be present in the composition, Maffuci does not teach a specific range of water.  Per above, claim 1 requires “0.5% to 1% by weight of water based on a total weight of the second composition”.  

Maffuci teaches working examples of stabilization of aniline and alkanolamines with sodium borohydride.  Maffuci at pages 11/14-12/14.  These examples teach that stabilization with sodium borohydride either before or after a distillation of the aniline or alkanolamine is effective.  Maffuci teaches that tests with mono-, di- and triethanolamine have shown that a treatment after the distillation with NaBH4 is the best way to keep these products colorless (achromatic).  Maffuci at page 12/14.  On the other hand, with respect to aniline, Maffuci teaches that although the addition of NaBH4 after the distillation inhibits or retards the process of discoloration, the treatment of aniline prior to the distillation with 0.01 - 0.025% of NaBH4 is most effective to guarantee the freedom of discoloration.  Maffuci at page 11/14.  

Differences Between Maffuci and Claim 1

Maffuci teaches stabilizing amines in general with NaBH4 but does not specifically teach stabilization of “1,3-diamino-4-methylcyclohexane or 1,3-diamino-2-methylcyclohexane” as recited in claim 1.   


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Claim 1 as amended also requires:

adding at least one reductant comprising sodium borohydride

0.01 to 0.1% by weight of the at least one reductant, the at least one at least monoalkyl-substituted diaminocyclohexane and additionally 0.05% to 1% by weight of water based on a total weight of the second composition


The claimed reductant ranges of “0.01 to 0.1% by weight” overlap with Maffuci’s disclosed range of 0.005% to 0.025% by weight of NaBH4.

Maffuci further teaches that the borohydride can be added as a powder or also as an aqueous alkaline solution to the amine, which is being treated.  Maffuci at page 6/14.  Thus, while Maffuci teaches water may be present in the composition, Maffuci does not teach a specific range of water; rather Maffuci discloses water as a convenient medium by which to add the sodium borohydride.  Per above, claim 1 requires “0.05% to 1% by weight of water based on a total weight of the second composition”.  

Acros Organics Sodium Borohydride 12% Solution in 40% aq. Sodium Hydroxide Solution (2013) (“Acros”)

Acros teaches that it offered for sale sodium borohydride 12% solution in 40% aq. sodium hydroxide solution on or about 2013.  Thus each 100 g of the Acros NaBH4 solution comprises 12 g of NaBH4, 40 g of NaOH and 60 g of water.  

Secondary References

E. Kasemi et al., US 9,790,319 (Oct. 17, 2017) and K. Tanaka et al., US 2005/0100694 (2005) (“Tanaka”) are secondary references discussed in detail in the previous Office action.  

Kasemi provides example polyamines that are especially suitable for curing agents for low-emission epoxy resin products, including 4-methyl-1,3-diaminocyclohexane.  Kasemi at col. 4, lines 49-50.  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Tanaka teaches that amines are liable to undergo the change of their quality by light, heat, oxygen, etc. and are well known to suffer from deterioration such as discoloration, change into odorous substance, etc. during their storage.  Tanaka at page 1, [0004].  



Claims 1, 4, 7-9, 11, 12, 14 and 17 Are Obvious Over Maffuci in further view of Acros, Kasemi, and Tanaka

Claims 1, 4, 7-9, 11, 12, 14 and 17 are obvious over Maffuci and Acros in further view of Kasemi and Tanaka for the following reasons.  

Respecting instant claims 1, 4, 7 and 8, one of ordinary skill is motivated to select 4-methyl-1,3-diaminocyclohexane for purification and stabilization in view of Kasemi’s teaching that this compound is useful in adduct form as an epoxy curing agent and would therefore benefit from purification and stabilization (for example, in storage and/or transport).  One of ordinary skill is further motivated to purify/distill and then stabilize 4-methyl-1,3-diaminocyclohexane in view of Maffuci’s and/or Tanaka’s teaching that amines as a general class are known to suffer from instability, such as color instability.  

With respect to the claim 1, 4, 7, and 8 distillation step, as discussed above, Maffuci teaches that the color stability of amine compounds can be improved by adding minor amounts of sodium borohydride to the product; and that this can take place either prior to the distillation or also afterward.  

Thus one of ordinary skill in the art is motivated to practice the claim 1 step of:

distilling a first composition comprising [4-methyl-1,3-diaminocyclohexane] and optionally water to remove higher boiling byproducts and to obtain a distilled composition comprising said at least one monoalkyl-substituted diaminocyclohexane and optionally water,

before stabilization with sodium borohydride in view of Maffuci’s teaching that with some amines (i.e., alkanolamines), distillation followed by sodium borohydride stabilization is the best way to inhibit color formation.  That is, as discussed above, Maffuci teaches that tests with mono-, di- and triethanolamine have shown that a treatment after the distillation with NaBH4 is the best way to keep these products colorless (achromatic).  Maffuci at page 12/14.  

Having first distilled the 4-methyl-1,3-diaminocyclohexane, one of ordinary skill in the art motivated to stabilize 4-methyl-1,3-diaminocyclohexane with sodium borohydride per the teachings of Maffuci.  As discussed above, Maffuci teaches stabilization of amines with 50 mg to 250 mg of sodium borohydride per 1000g of amine.  That such stabilization take place either prior to the distillation or also afterwards, and that typical treatment levels are 50-250 mg of NaBH4/kg of amine.  Maffuci at pages 4-5/14.  Maffuci further teaches that the borohydride can be added as an aqueous alkaline solution to the amine, which is being treated.  Maffuci at page 6/14.  

Acros teaches a 12% solution of sodium borohydride (NaBH4) in 40% aqueous sodium hydroxide (NaOH).  Thus each 100 g of the Acros NaBH4 solution comprises 12 g of NaBH4, 40 g of NaOH and 60 g of water.  

One of ordinary skill in the art is motivated to stabilize 4-methyl-1,3-diaminocyclohexane by adding the Acros 12% solution of sodium borohydride (NaBH4) (as a convenient aqueous NaBH4 source) to the amine as taught by Maffuci to achieve sodium borohydride levels within Maffuci’s range of 50mg to 250 mg of sodium borohydride per 1000g of amine.  One of ordinary skill in the art thereby practices the following claim 1 process steps:

adding at least one reductant comprising sodium borohydride and optionally water to said distilled composition comprising at least one at least monoalkyl-substituted diaminocyclohexane and optionally water to obtain a second composition comprising 0.01 to 0.1% by weight of the at least one reductant, the at least one at least monoalkyl-substituted diaminocyclohexane and additionally 0.05% to 1% by weight of water based on a total weight of the second composition

thereby meeting clearly meeting each and every limitation of claims 1, 4, 7 and 8.  So for example, to arrive at 204 mg NaBH4 per 1000g of amine (within the stabilization range taught by Maffuci), one of ordinary skill in the art is motivated to add 1.7 g of the 12% NaBH4 Acros solution (which 1.7 g comprises 204 mg of NaBH4, 0.68 g NaOH, and 1.02 g of water) to 1000 g of monoalkyl-substituted diaminocyclohexane so as to arrive at a second composition comprising 204 mg NaBH4 (0.02% by weight), 1000g of monoalkyl-substituted diaminocyclohexane, 1.02 g of water (wherein the water content is thus 0.1%), and 0.68 g NaOH, thereby meeting clearly meeting each and every limitation of instant claims 1, 4, 7 and 8.  

Regarding claim 9, the Acros alkaline aqueous solution clearly meets each and every limitation thereof (that is, each 100 g of the Acros NaBH4 solution comprises 12 g of NaBH4 (12 wt%)  40 g of NaOH (40 wt%) and 60 g of water (60 wt%).  

Regarding claim 11, the cited art is directed to distillation/stabilization of the same monoalkyl-substituted diaminocyclohexane as claimed in instant claim 3 (i.e., 1,3-diamino-4-methylcyclohexane) and would therefore be subject to distillation within the same claim 11 broad temperature and pressure distillation conditions.  

Regarding claim 12, practice of Maffuci with respect to 1,3-diamino-4-methylcyclohexane as proposed above meets the claim 12 limitation of “iii) at least a portion of the water present in the second composition is added together with the at least one reductant”.  

Respecting claim 14, the weight ratio of water to the at least one reductant in the second composition is 1.02g/0.204 g or 5:1.  

Respecting claim 17, one of ordinary skill in the art is motivated to “store” the composition after such stabilization, for example, for later use as an epoxy curing agent.  The instant specification provides no time/temperature or other constraints on the claim 17 term “storing”.  

The rational underlying the above § 103 rejection is use of known technique to improve similar products in the same way.  MPEP § 2143(I)(C).  Kasemi teaches 4-methyl-1,3-diaminocyclohexane is a useful chemical.  Tanaka teaches that amines are liable to undergo the change of their quality by light, heat, oxygen, etc. and are well known to suffer from deterioration such as discoloration.  Maffuci teaches that amines can be improved by color stabilization with sodium borohydride.  One of ordinary skill could have applied the known color stabilization technique of Maffuci in the same way to Kasemi’s 4-methyl-1,3-diaminocyclohexane and the results of color stabilization would have been predictable to one of ordinary skill in the art.  MPEP § 2143(I)(C).  

Applicant’s Argument

Applicant argues that the cited art of record fails to disclose an enhanced stabilization by adding at least one reductant comprising sodium borohydride to a distilled composition comprising 1,3-diamino-4-methylcyclohexane and/or 1,3-diamino-2-methylcyclohexane to obtain a second composition comprising 0.01 to 0.1 % by weight of the at least one reductant, the at least one at least monoalkyl-substituted diaminocyclohexane comprising 1,3-diamino-4- methylcyclohexane and/or 1,3-diamino-2-methylcyclohexane and additionally 0.5% to 1 % by weight of water.  This argument is not persuasive because the claims as filed in the supplemental amendment of November 14, 2022 recite “0.05% to 1% by weight of water”.   As set forth in detail above, one of ordinary skill motivated to stabilize 1,3-diamino-4-methylcyclohexane by practice of the combination of Maffuci and Acros arrives at each and every claim limitation including “0.05% to 1% by weight of water”.  

Applicant argues that there is no suggestion that addition of sodium borohydride after distillation would be more stable than addition prior to distillation, therefore Applicant's observations are unexpected.  It is believed that Applicant is referring to the data of specification Example 1 relating to stabilization of a mixture of 1,3-diamino-2- methylcyclohexane and 1,3-diamino-4-methylcyclohexane with NaBH4.  Specification at pages 16-17.  In Example 1, Table 1, Experiments 1 and 2 are conducted with NaBH4 (0.05%) added to undistilled amine mixture, whereas Experiments 6-8 are conducted by adding NaBH4 (0.05%) to a distilled amine mixture.  This argument is not persuasive for the following reasons.  Table 1 shows that after 240 h at 80 ˚C the color index for the distilled amine (167-178) is somewhat lower than that of the undistilled amine (261-385).  However, this result is not considered to unexpected to the extent that it can overcome the 103 rejection.  Applicant has not met its burden to establish that the evidence relied upon demonstrates that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.  MPEP § 716.02(b).  For example, one of ordinary skill would expect that a purified amine (e.g., a distilled amine) would be more storage stable (color resistant) than an undistilled impure amine.  Mafucci teaches exactly this at page 5 Table 1.  In this regard, the portion of the specification cited for unexpected results does not provide any information regarding the initial purity of the undistilled amine or comment on the fact that the undistilled amine already starts out (at 0 h) with a color index of 12 (indicating a least some degree of impurity), while the distilled amine starts out with a color index of 0.

Applicant further argues that Maffuci discloses better results with other amines (citing aniline) by addition of reductant, prior to distillation.  This argument is not persuasive because Maffuci teaches that NaBH4 may be added either before or after distillation.  Thus, either alternative is available to one of ordinary skill.  

Further, Maffuci does not teach that NaBH4 should not be added after distillation.  Rather, with respect to aniline, Maffuci Table 2 indicates that the best result for aniline is addition of NaBH4 before distillation and an additional after treatment with NaBH4.  See the second to last row of Maffuci Table 2 (“aniline dist. while exposed to UV + air 0.01% of NaBH4. (pretreated and aftertreated/additionally treated)”).  

That is, the following two rows of Maffuci Table 2:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


fairly teach one of ordinary skill that adding NaBH4 to aniline before distillation mitigates decomposition under distillation conditions (heating etc.), but if you are seeking to further store the aniline after the distillation, you should still post treat with NaBH4 to maintain integrity during the storage period.  

Applicant further argues that “[a]s there is no suggestion that addition of sodium borohydride after distillation would be more stable than addition prior to distillation, Applicant’s results are unexpected”.  This argument is not persuasive, because this exactly what Maffuci teaches in the two rows of Table 2 depicted above.  That is, that pre-distillation and post-distillation treatment of aniline with NaBH4 provides better storage stability at 14 and 30 days than aniline distilled with NaBH4 but not post-treated with NaBH4.   

Applicant further argues that Maffuci fails to suggest a quantified water content. And that by disclosing using powdered or an aqueous alkaline solution, Maffuci fails to disclose or suggest a quantified water content in a stabilized distilled composition. Accordingly, Applicant concludes that there is no suggestion of improved stabilization for a water content of only 0.05-1 wt.%. Applicant is correct in the Maffuci does not disclose any range of water nor does the cited art suggest that water provides any stabilization benefit to the claimed amines.  Nonetheless, the combination of Maffuci and Acros provides each and every limitation of the claims (including the claimed water content) because water is the medium used to transfer the NaBH4 to the amine.  

Subject Matter Free of the Art of Record

New claim 18 is free of the art of record.  The closest art of record is primary reference S. Maffuci et al., 12 Chemie-Technik (1983) (“Maffuci”) and Acros Organics Sodium Borohydride 12% Solution in 40% aq. Sodium Hydroxide Solution (2013) (“Acros”), in further view of secondary references E. Kasemi et al., US 9,790,319 (Oct. 17, 2017) and K. Tanaka et al., US 2005/0100694 (2005) (“Tanaka”) as discussed in the 103 rejection above.

Claim 18 recites:

0.5% to 1% by weight of water based on a total weight of the second composition

As discussed above, while Maffuci teaches water may be present in the composition, Maffuci does not teach a specific range of water nor ascribe to water any stabilization properties; rather Maffuci discloses water as nothing more than a convenient medium by which to add the sodium borohydride.  

This being said, there is no way to add sodium borohydride by way of 12% NaBH4 Acros solution so as to attain (per claim 1) an amine composition that comprise both “0.01 to 0.1% by weight of [sodium borohydride]” and “additionally 0.5% to 1% by weight of water based”.  

So for example, to even to arrive at 250 mg NaBH4 per 1000g of amine (the maximum stabilization range taught by Maffuci), one of ordinary skill in the art is motivated to add 2.08 g of the NaBH4 Acros solution 12% solution in 40% aq. sodium hydroxide (which 2.08 g comprises 250 mg of NaBH4 and 1.25 g water) to 1000 g of monoalkyl-substituted diaminocyclohexane so as to arrive at a second composition comprising 250 mg NaBH4 (0.025% by weight), 1000g of monoalkyl-substituted diaminocyclohexane, and 1.25 g of water, wherein the water content is 0.125%, which is still almost five times less water than the claimed amount.  

And while it could be argued that one of ordinary skill might, for convenience, use a more dilute aqueous NaBH4 solutions, such that the claimed water amounts are attained, this seems more akin to a hindsight analysis because the art of record does not teach any particular role for water in amine stabilization (in least not in combination with NaBH4), other than as a vehicle to add the NaBH4.  

Applicant argument regarding unexpected results is also persuasive with respect to claim 18.  Specification Example 1, Table 1, Experiments 3 and 4 and Experiments 7 and 8, do demonstrate a moderate to sharp improvement in color index at 240 h at a percentage water of 0.5 wt% and 1.0 wt%, at respective percentages of NaBH4 of 0.1 wt% and 0.05 wt% with a mixture of 1,3-diamino-2-methylcyclohexane and 1,3-diamino-4-methylcyclohexane (the claimed compounds) versus the lower water amounts in Experiments 2 and 6.  This result is unexpected (both of practical and statistical significance) in view of the cited art (which does not attribute to water any stabilization effect on the claimed amines).  MPEP § 716.02(b).  This result is also commensurate with the scope of claim 18.  MPEP § 716.02(d).  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622